DETAILED ACTION
Applicant’s response, filed 28 Jan. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Jan. 2021 has been entered.

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected. 
Claims 1, 3, 10, 12, 17, and 19 are objected to.

Claim Objections
Claims 1, 3, 5, 10, 12, 17, and 19 are objected to because of the following informalities. This objection is newly recited.
Claim 1 recites “..inward from 5’ and 3’ ends of a paired-in read” in lines 10-11, which is a typographical error and should read “… of a paired-end read
Claims 3, 10, and 17 recite “comparing… the probabilistic score for target content..”. To clarify that the target content of claims 3, 10, and 17  refers to the target content recited in claims 2, 8, and 15 from which claims 3, 10, and 17 depend, respectively, the claims should be amended to recite“… the probabilistic score for the target content…”.
Claims 5, 12, and 19 recite “the plurality of metagenomics reads is derived..”, which is a grammatical error and should recite “the plurality of metagenomic reads are derived…”.
Appropriate correction is required.

Claim Interpretation
Claims 2, 9, and 16 recite “a target content identifier”. Applicant’s specification at para. [0051] provides examples of a target content identifier, including an identification of a taxonomy, nucleic acid sequence, and/or set of nucleic acid sequences associated with content sought to be avoided in a given sample”. Accordingly, a target content identifier is interpreted to mean an identifier associated with content in a given sample.
Claim 8 recites a “computer readable storage medium”. The specification discloses the computer readable storage medium “is not to be construed as being transitory signals, per se…”, and further provides examples of non-transitory computer readable storage medium [0063]. Therefore the computer readable storage medium is interpreted to be a non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-20
Applicant’s arguments regarding 35 U.S.C. 112(b) at pg. 9, para. 5 to pg. 10, para. 2 have been fully considered, but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “instructing [by a processor in claim 1] a sequencer to sequence a sample to generate a plurality of paired-end metagenomics reads;… identifying a set of read matches comprising matching portions between the plurality of paired-end metagenomics reads”. Independent claims 1, 8, and 15 require instructing a sequencer to sequence a sample to generate paired-end metagenomics reads; however, the claims do not require sequencing a sample to generate the paired-end metagenomics reads, and instead only require sending instructions to a sequencer. Furthermore, the claims do not require receiving paired-end metagenomics reads from the sequencer. However, the independent claims then require analyzing the plurality of paired-end metagenomics reads (e.g. identifying a set of read matches…), which were not required to be generated and/or received. Therefore, it’s unclear if the claims intend to require generating a plurality of paired-end metagenomics reads by sequencing a sample or receiving a plurality of paired-end metagenomics reads which were generated by sequencing a sample, such that the plurality of paired-end metagenomics reads is required to be generated/received by the claims. Alternatively, it’s unclear if the claims do not intend to require generating a plurality of paired-end metagenomics reads (e.g. by only requiring having instructions sent to perform sequencing), in which it’s further unclear if the subsequent steps of processing the plurality of paired-end metagenomics reads would be required by the claims given the reads were not required to be generated and/or received. As such, the metes and bounds of the claim are unclear. For purpose of examination, the claims will be interpreted to require receiving a plurality of metagenomic reads that were generated by sequencing a sample by a sequencer. To overcome the rejection, the claims should positively recite generating and/or receiving the plurality of paired-end metagenomics reads.
Claims 1, 8, and 15, are indefinite for recitation of “… the predefined orientation comprising one of inward from 5’ and 3’ ends of a paired-end read and outward toward the 5’ and 3’ ends of the paired-end read”. Given every paired-end read has a 5’ and 3’ end, the matching portions of such reads are always inward of the 5’ and 3’ end of the read (i.e. between the two ends of the read), while the matching portions are not outward of the read (i.e. outside of the read). Therefore it’s unclear which embodiments of an orientation would be included within the metes and bounds of “inward from 5’ and 3’ ends of a paired-end read” and “outward toward the 5’ and 3’ ends of the paired-end read”. For example, it’s unclear if the limitation is intending to require either retaining read matches in which pairs of reads are facing inward toward each other or retaining read matches in which pairs of reads facing outward toward each other. Alternatively, it’s unclear if the claims are intending to require retaining only read matches for the paired-end reads that align on the forward strand (i.e. align 5’ to 3’ on the forward strand) or that align on the reverse strand. Clarification is request. For purpose of examination, the limitation is interpreted to mean read matches in which read pairs are facing inward towards each other (i.e. ->….<-) are retained or read matches in which read-pairs are facing outward to each other (i.e. <- …. ->) are retained.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “identifying, for each acceptable read match, an associated node on a taxonomy” in line 13 of claim 1 and line 16 of claims 8 and 15. The meaning of “an associated node on a taxonomy” is unclear. Taxonomy is understood to mean a branch of science concerned with the classification of organisms. Therefore, the metes and bounds of a “node on a taxonomy” are unclear given a taxonomy does not indicate structure. It is noted Applicant’s specification at para. [0036] discloses that the nodes are part of a taxonomy tree. For purpose of examination, the limitation will be interpreted to mean “… an associated node on a taxonomy tree”.
Claims, 3, 10, and 17 are indefinite for recitation of “comparing… the probabilistic score for target content to the associated tolerance threshold”. Independent claims 1, 8, and 15, from which claims 3, 10, and 17 depend, recites “generating… a probabilistic score for each of the associated nodes”.  Given claims 1, 8, and 15 involve generating a probabilistic score for each of the associated nodes, it’s unclear which probabilistic score of these nodes, the probabilistic score for the target content refers to. Alternatively, it’s unclear if the probabilistic score for the target content is intended to be a different probabilistic score than those generated for the associated nodes, such that the claims require generating a separate probabilistic score for the target content. As such, the metes and bounds of the claim are unclear. If Applicant intends for the probabilistic score for the target content to refer to a probabilistic score of an associated node corresponding to the target content, the claims could be amended to recite “comparing… the probabilistic score of an associated node corresponding to the target content to the associated threshold tolerance”, or a similar limitation that clarifies that the target content is associated with an associated node.
Claims 4, 11, and 18 are indefinite for recitation of “… comparing a second portion of the plurality of metagenomics reads…”. Independent claims 1, 8, and 15, from which claims 4, 11, and 18 depend, recite “…. generate a plurality of paired-end metagenomic reads;…identifying a set of read matches comprising matching portions between the plurality of paired-end metagenomic reads and the plurality of gene sequences”. However, independent claims 1, 8, and 15 do not require that only a portion of the plurality of paired-end metagenomic reads is matched to the plurality of gene sequences to identify the set of read matches, and includes embodiments. Therefore, it’s unclear if claims 4, 11, and 18 intend to require that only a portion of the plurality of paired-end metagenomic reads is used in the step of identifying the set of read matches, such that a second portion can be compared to the genomic database and subsequently used to identify a second plurality of associated nodes and a supplemental probabilistic score. Alternatively, it’s unclear if claims 4, 11, and 18 intend to require comparing a second portion of metagenomics reads that were not generated by the sequencer. As such, the metes and bounds of the claim are unclear. For purpose of examination, the independent claims will be interpreted to identify of set of read matches using a portion of the plurality of paired-end metagenomics reads, and dependent claims 4, 11, and 18 compare a second portion to the genomic database. To overcome the rejection, independent claims 1, 8, and 15 could be amended to recite “…identifying a set of read matches comprising matching portions between a portion of the plurality of paired-end metagenomics reads and the plurality of gene sequences..”.
Claims 7 and 14 are indefinite for recitation of “repeating [by the processor in claim 7] the comparison of the plurality of metagenomic reads to the genomic database…”. There is insufficient antecedent basis for this limitation in the claim because independent claims 1 and 8, from which claims 7 and 14 respectively depend, recite “identifying a set of read matches comprising matching portions between the plurality of paired-end metagenomic reads and the plurality of gene sequences..”; however, the independent claims do not recite a set of comparing the metagenomics reads to a genomic database. To overcome the rejection, claims 7 and 14 could be amended to recite “repeating [by the processor in claim 7], the identifying a set of read matches comprising matching portions… until a threshold accuracy is achieved.”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 8, and 15 being representative) is directed to a method, product, and system for identifying content in a metagenomics sample. Therefore, the instantly claimed invention falls into one of the four statutory categories.  [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 8, and 15 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
Identifying a set of read matches comprising matching portions between the plurality of paired-end metagenomic reads and the plurality of gene sequences;
Filtering the set of read matches by retaining only those read matches where the matching portions have a same predefined orientation, the predefined orientation comprising one of inward from 5’ and 3’ ends of a paired-end read and outward toward the 5’ and 3’ ends of the paired-end read, wherein the retained matches define a set of acceptable read matches;
generating a probabilistic score for each of the associated nodes; and
generating an output comprising a plurality of identifications and a final probability score for each of the identifications based at least in part upon the probabilistic score for each of the associated nodes
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the above identified limitations fall under the mental process grouping of abstract ideas. Specifically, the step of identifying matches between the plurality of paired-end metagenomic reads and the plurality of gene sequences, is similar to the claims in University of Utah Research Foundation v. Ambry Genetics, wherein claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences, can practically be performed in the human mind. Furthermore, determining an orientation of a match and filtering matches based on said orientation amounts to merely analyzing the orientation of a read and comparing the orientation to a desired orientation to determine whether or not to filter the match. Furthermore, generating a probabilistic score for each node and ten a final probability score based on the probabilistic scores for each node are mere data analysis steps which are recited at a high level of generality such that they could be practically performed in the human mind. See MPEP 2106.04(a)(2) III. Other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process.
In addition, the steps of generating a probabilistic score for each of the associated nodes and generating a final probability score based upon the probabilistic score for each of the associated nodes recite mathematical calculations. Specifically, generating a probabilistic score and a final probability score amounts to a textual equivalent to performing mathematical calculations (e.g. calculating a probability). Therefore, these limitations recite a mathematical concept.
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 further recite an abstract idea. Dependent claims 3, 10, and 17 further recite the mental process of analysis of comparing the probabilistic score to the associated tolerance threshold, and generating a positive target content based on determining the probabilistic score exceeds the tolerance threshold. Dependent claim 4, 11, and 18 further recite the mental process of comparing a second portion of the plurality of metagenomics reads to the genomic database, identifying a second plurality of associated nodes, and generating a supplemental probabilistic score for each of the second associated nodes. Dependent claims 6, 13, and 20 further recite the mental process of building a metagenomics profile, comparing the metagenomics profile to a pre-determined baseline profile, and identifying an unexpected community variation based on the comparison. Dependent claims 7 and 14 further recite the mental process of repeating the comparison of the metagenomics reads to the genomic database until a threshold accuracy is achieved. Therefore, claims 1-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 4, 6-7, 11, 13-14, 18, and 20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
a processor;
memory;
a computer readable storage medium; 
instructing a sequencer to sequence a sample to generate a plurality of paired-end metagenomics reads (i.e. transmitting data); and
receiving a plurality of gene sequences having known taxonomies form a genomic database (i.e. data input).
The additional elements of claims 2-3, 5, 9-10, 12, 16-17, and 19 include:
receiving a target content identifier (claims 2, 9, and 16); and
receiving an associated tolerance threshold for the target content identifier (claims 3, 10, and 17); and
wherein the plurality of metagenomics reads is derived from an environmental sample, a food sample, or a human tissue or fluid sample (claims 5, 12, and 19).
A processor, memory, computer readable storage medium, transmitting data, and receiving data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). 
Therefore, the additionally recited elements amount to mere instructions to apply an exception on a generic computer, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 4, 6-7, 11, 13-14, 18, and 20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
a processor;
memory;
a computer readable storage medium; 
instructing a sequencer to sequence a sample to generate a plurality of paired-end metagenomics reads (i.e. transmitting data); and
receiving a plurality of gene sequences having known taxonomies form a genomic database (i.e. data input).
The additional elements of claims 2-3, 5, 9-10, 12, 16-17, and 19 include:
receiving a target content identifier (claims 2, 9, and 16); and
receiving an associated tolerance threshold for the target content identifier (claims 3, 10, and 17); and
wherein the plurality of metagenomics reads is derived from an environmental sample, a food sample, or a human tissue or fluid sample (claims 5, 12, and 19).
The additional elements of a processor, memory, computer readable storage medium, transmitting data, and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 28 Jan. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the independent claims have been amended to positively recite sequencing of the reads, and therefore, the claims cannot be performed entirely in a human’s mind, even if aided with pen and paper. (Applicant’s remarks at pg. 10, para. 5 to pg. 11, para. 2).
This argument is not persuasive. Independent claims 1, 8, and 15 recite “instructing [by a processor in claim 1) a sequencer to sequencing a sample to generate a plurality of paired-end metagenomic reads”. This only requires that instructions to sequence a sample are sent to a sequencer, but does not require that the sequencer actually performs a step of sequencing the sample. Regarding whether the claim can be entirely performed in a human’s mind, under Step 2A, Prong One, whether the claims recite an abstract idea, law of nature, or natural phenomenon is determined, and under Step 2A, Prong Two, whether the claims recite additional elements that integrate the recited judicial exception into a practical application is determined. Therefore, if a claim recites a mental process, but cannot be performed entirely in the human mind (e.g. the claim recites additional elements), the additional elements of the claim are then analyzed under Step 2A, Prong Two. However, the mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Therefore, while the claims do recite several additional elements (i.e. the claims cannot be entirely performed in the human mind), this does not preclude the claim from reciting an abstract idea under step 2A, prong 1, and being directed from an abstract idea under step 2A prong 2.

Applicant remarks that sequencing genome fragments is incredibly complex, resulting in enormous data sets, and that analyzing probabilities for each of the nodes cannot be practically performed in a human’s mind due to the breadth of the generated dataset when sequencing genome fragments of sample (Applicant’s remarks at pg. 11, para. 3).
This argument is not persuasive because it is not commensurate with the scope of the claims. Independent claims 1, 8, and 15 recite “instructing [by a processor in claim 1) a sequencer to sequencing a sample to generate a plurality of paired-end metagenomic reads”. Accordingly, the claims only involve the analysis of a plurality of paired-end metagenomics reads, which under the broadest reasonable interpretation of the claim, includes in embodiments in which only two reads are analyzed. Performing the steps of identifying matches between reads and gene sequences, filtering the matches, identifying an associated node, generating a probabilistic score, and generating an output based on a few metagenomics reads is not too complex to be practically performed in the mind.  

Applicant remarks that the present claims integrate the recited judicial exception into an improvement to sequencing technology by allowing the sequencing of wide range of samples and allowing for the full detection of undesired content in a single sequencing routine, and allowing for significant time and cost savings over conventional methods by enabling the detection of all undesired content with the performance of a single sequencing routine (Applicant’s remarks at pg. 11, para. 4).
This argument is not persuasive. An improvement to technology can be provided by one or more additional elements or the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). In this case, the claims only recite instructing a sequencer to sequence a sample, but a step of sequencing a sample is not required within the metes and bounds of the claims. Therefore, any alleged improvement to sequencing to technology is not provided by, or reflected in, an additional element of the claims. Furthermore, using sequencing data to identify multiple types of bacteria using a single analysis is already known in the art, as indicated by Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15(R46), pg. 1-12; previously cited) (Figure 2), which shows various programs for classifying multiple species in a sample from sequencing data). Therefore, reducing time and costs requirements by using sequencing data to detect species in a sample is not an improvement to technology.

Applicant remarks that the invention presents a solution to the technical problem associated with conventional classification systems of the prevalence of misclassifications and the relaxation of fixed k-mer lengths associated with conventional systems because the method results in a lower number of misclassified identifications and generated four times the number of reads to a specific substrain and assigning 10% more reads to a specific species (Applicant’s remarks at pg. 12, para. 1).
This argument is not persuasive. An improvement to technology can be provided by one or more additional elements or the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). However,   an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. Therefore, an improvement to a classification system by reducing a number of misclassified samples and more accurately assigning reads amounts to an improved abstract idea. However, if the claims were to require a step of sequencing a sample to generate the plurality of paired-end metagenomics sequence reads, arguments that the improved method of classification improves sequencing technology by allowing for the sequencing of smaller/lower quality samples while achieving similar accuracy to known classification methods would be considered.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 7-10, 12, 14-17, and 19 under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15(R46), pg. 1-12; cited in IDS) in view of Minikel (Forward and Reverse Reads in paired-end sequencing, 2012, CureFFI, pg. 1-8) in the Office action mailed 20 Oct. 2020 has been withdrawn in view of claim amendments received 28 Jan. 2021.
The rejection of claims 4, 11, and 18 under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, and further in view of Koslicki et al (MetaPalette: a k-mer Painting Approach for Metagenomic Taxonomic Profiling and Quantification of Novel Strain variation, 2016, mSystems, 1(3):e00020-16; pg. 1-18) in the Office action mailed 20 Oct. 2020 has been withdrawn in view of claim amendments received 28 Jan. 2021.
The rejection of claims 6, 13, and 20 under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, and further in view of Karlsson et al. (Gut metagenome in European women with normal, impaired and diabetic glucose control, 2013, Nature, 498, pg. 99-102) in the Office action mailed 20 Oct. 2020 has been withdrawn in view of claim amendments received 28 Jan. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15(R46), pg. 1-12; cited in IDS; previously cited) in view of Minikel (Forward and Reverse Reads in paired-end sequencing, 2012, CureFFI, pg. 1-8; previously cited) and Osborne et al. (CA 2977548 A1; Pub. Date: 2016 Oct. 27; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1, 8, and 15, Wood et al. shows a method for metagenomic sequence classification, Kraken, which includes the following steps. 
Wood et al. shows receiving paired-end metagenomic reads from saliva samples (pg. 5, col. 2, para. 3; pg. 11, col. 2, para. 3-4, e.g. reads from the Human Microbiome Project are paired-end reads).
Wood et al. shows receiving a database containing records of k-mers having known organisms (i.e. gene sequences having known taxonomies from a genomic database) (pg. 2, Col. 1, Par. 3; pg. 8, Col. 2, Par. 2-3; Figure 1, e.g. K-mer to LCA mapping in pre-computed database).
Wood et al. shows identifying a plurality of nodes where each k-mer in the sequences matches a k-mer in the database (i.e. identifying a set of read matches with matching portions between the reads and gene sequences and an associated node for each match) (Figure 1).
Wood et al. shows generating a weight (i.e. probabilistic score) for each of the nodes (Figure 1; pg. 8, col. 1, para. 3).
Wood et al. shows outputting a plurality of labels (i.e. identifications) each with a final score (i.e. final probabilistic score) based on the sum of all node weights (i.e. probabilistic scores) along the path associated with the label (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1).
Regarding claims 2, 9, and 16, Wood et al. shows assigning (i.e. receiving) the label corresponding to the leaf of the highest scoring root-to-leaf path) (i.e. a target content identifier) (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1).
Regarding claims 3, 10, and 17, Wood et al. shows using (i.e. receiving) a lower bound of 0.65 (i.e. a tolerance threshold) for genus-level confidence (i.e. associated with the target content) (pg. 2, col. 2, para. 3). Wood et al. further shows confidence scores can be compared to the lower bound (pg. 2, col. 2, para. 4) and Wood et al. shows generating classifications (i.e. a positive content result) based on determining that the confidence score is above the lower bound (i.e. exceeds the associated tolerance threshold) (pg. 2, col. 2, para. 4).
Regarding claims 5, 12, and 19, Wood et al. shows the metagenomic reads were derived from human saliva (i.e. a human fluid sample).
Regarding claims 7 and 14, Wood et al. shows repeating the method with various confidence thresholds and assessing the precision (i.e. accuracy) of the classifications, and using the confidence threshold associated with the highest precision (pg. 10, col. 2, para. 2).

Wood et al. does not show the following limitations:
Regarding claims 1, 8, and 15, Wood et al. does not explicitly show a computer readable storage medium with instructions for the method and a processor in communication with memory. However, Wood et al. shows that the method (e.g. Kraken) is written in software (pg. 11, col. 2, para. 4), which necessarily requires a suitably programmed computer with a processor in communication with memory and a computer readable storage medium with instructions for the method. 
Regarding claims 1, 8, and 15, Wood et al. does not explicitly show instructing a sequencer to sequence a sample to generate the plurality of paired-end metagenomic reads and a system comprising both a processor and a sequencer (as recited in claim 15). However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Osborne et al.
Further regarding claims 1, 8, and 15, Wood et al. does not show filtering the set of read matches by retaining only those read matches where the matching portions have a same defined orientation, the predefined orientation comprising inward from 5’ and 3’ ends of a paired-end read. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Minikel.
Regarding claims 3, 10, and 17, Wood et al. does not explicitly show that the lower bound (i.e. tolerance threshold) and using the lower bound to generate a classification of the target content if the final probability score exceeds the threshold is used in the Kraken method. However, Wood et al. shows discarding classifications below the lower bound can be used to discard low-confidence predictions and improve accuracy (pg. 2, col. 2, para. 4).
Regarding claims 7 and 14, Wood et al. does not explicitly show that the repeating the step of identifying a set of read matches between the plurality of metagenomics reads and the plurality of genes sequences until a threshold accuracy is achieved is used in the Kraken method. However, Wood et al. shows that adjusting the confidence threshold and repeating the procedure resulted in an increased sensitivity and precision of classification (pg. 10, col. 2, para. 2).
Regarding claims 1, 8, and 15, Osborne et al. shows a method system for taxonomic classification (para. [0002]), which includes a system comprising a processor in communication with a sequencer that performs sequencing reactions to produce sequencing data ([0015]; Claims 66-67).
Regarding claims 1, 8, and 15, Minikel overviews forward and reverse reads in paired-end sequencing, and shows that if conventional paired-end sequence is used, reads are supposed to align in a forward-reverse (FR) position so they are pointed toward each other (i.e. face inward), and if they instead align RF (i.e. they are pointing away from another), FF, or RR, this indicates the reads aligned incorrectly (pg. 2, para. 1-3). Minikel further shows flagging read pairs that don't align FR as "not a proper pair", which shows filtering matches based on the orientation of each match.

It would have been prima facie obvious to one of ordinary skill in the art to have modified the method shown by Wood et al. to have used a processor in communication with memory and a computer readable storage medium readable by a processor. The motivation would have been the predictable use of known prior art elements. Furthermore, broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04.
It would have been further prima facie obvious to have modified the method shown by Wood et al. to have used a processor in communication with a sequencer and transmitted instructions to the sequencer to sequence a sample and generate the sequencing reads, as shown by Osborne et al. ([0015]; Claims 66-67). The motivation would have been to provide the sequencing data required by the method of Wood et al. (pg. 5, col. 2, para. 3). This modification would have had a reasonable expectation of success because Wood et al. shows the method is implemented via computer (pg. 11, col. 2, para. 4), which can be configured to communicate with a sequencer, as shown by Osborne ([0015]; Claims 66-67).
It would have been further prima facie obvious to modify the identification of the plurality of associated nodes, shown by Wood et al., to have filtered matches based on the orientation of each match, wherein the orientation comprises inward from the ends of the paired-end reads, as shown by Minikel et al. (pg. 2, para. 1-3). The motivation would have been to remove incorrectly aligned reads when using paired-end read data, as shown by Minikel et al. (pg. 2, para. 1-3). This modification would have had a reasonable expectation of success because Wood et al. also uses paired-end read data (pg. 11, col. 2, para. 2-3).
It would have been further prima facie obvious to have modified the Kraken method to have used a tolerance threshold for the target content identifier, compared the final probability score for the target content to the associated tolerance threshold, and determining a positive classification if the final probability score is higher than the tolerance threshold, as shown by Wood et al. (pg. 2, col. 2, para. 4). The motivation would have been to discard low-confidence predictions and improve accuracy, as shown by Wood et al. (pg. 2, col. 2, para. 4). This modification would have had a reasonable expectation of success because Wood et al. shows Kraken also uses final probability scores (e.g. a confidence score), which could be similarly filtered by a threshold. 
It would have been further prima facie obvious to have repeated the comparison of the plurality of metagenomic reads to the genomic database until a threshold accuracy is achieved, as shown by Wood et al. (pg. 10, col. 2, para. 2). The motivation would have been to improve the sensitivity and precision of the classifications by determining an appropriate threshold, as shown by Wood et al. (pg. 10, col. 2, para. 2).  This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be capable of repeating the method already shown by Wood et al. 
Furthermore, repeating the method shown by Wood et al. until a desired (i.e. threshold) accuracy is achieved amounts to routine experimentation which is not sufficient to distinguish over the prior art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A. Therefore the invention is prima facie obvious.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel and Osborne et al., as applied to claims 1, 8, and 15 above, and further in view of Koslicki et al (MetaPalette: a k-mer Painting Approach for Metagenomic Taxonomic Profiling and Quantification of Novel Strain variation, 2016, mSystems, 1(3):e00020-16; pg. 1-18; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 4, 11, and 18, Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, does not show comparing a second portion of the plurality of metagenomic reads to the genomic database; identifying, by the processor, a second plurality of associated nodes; and generating, by the processor, a supplemental probabilistic score for each of the second plurality associated nodes per metagenomic read. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Koslicki et al. 
Regarding claims 4, 11, and 18, Koslicki et al. shows a method for metagenomic profiling which includes using multiple k-mer sizes of the sample DNA (i.e. more than one portion) and reference database (pg. 2, para. 4-5; pg. 5, para. 2-4; pg. 6, para. 2; FIG 1, FIG 4). Koslicki et al. further shows that using more than one k-mer length allows one to distinguish between an organism that is identical to e reference organism at a low frequency and an organism that is distantly related to the reference organisms at a higher frequency (pg. 5, para. 2; pg. 11, para. 7).
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method, computer program product, and system made obvious by Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, to have repeated the steps shown by Wood et al. of comparing reads to the genomic database, identifying associated nodes, and generating a second probabilistic score for the nodes, for a second k-mer size (i.e. portion), as shown by Koslicki et al. (pg. 2, para. 4-5; pg. 5, para. 2-4; pg. 6, para. 2; FIG 1, FIG 4). The motivation would have been to distinguish between an organism that is identical to the reference organism at a low frequency and an organism that is distantly related to the reference organisms at a higher frequency, as shown by Koslicki et al. (pg. 5, para. 2; pg. 11, para. 7). This modification would have had a reasonable expectation of success because one of ordinary skill in the art would have been capable of repeating the process shown by Wood et al, and because Wood et al shows the value for k for the k-mers is user-modifiable (pg. 2, col. 2, para. 1). Therefore, the invention is prima facie obvious.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel and Osborne et al., as applied to claims 1, 8, and 15 above, and further in view of Karlsson et al. (Gut metagenome in European women with normal, impaired and diabetic glucose control, 2013, Nature, 498, pg. 99-102; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 6, 13, and 20, Wood et al. shows building a metagenomic profile based on the saliva microbiome reads (i.e. metagenomic reads). (Figure 4; pg. 5, col. 2, para. 3 to pg. 6, col. 1, para. 1).
Regarding claims 6, 13, and 20, Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, does not explicitly show comparing the metagenomic profile to a pre-determined baseline profile; and identifying, by the processor, an unexpected community variation based at least in part upon the comparison. However, Wood et al. suggests this limitation by suggesting using Kraken to identify contaminant sequences within a sample (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 1). Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Karlsson et al.
Regarding claims 6, 13, and 20, Karlsson et al shows comparing a metagenomic profile of women with diabetic glucose control to a metagenomic profile of women with normal glucose control (i.e. a predetermined baseline profile) (Abstract; pg. 99, col. 2, para. 2-4). Karlsson et al. further shows identifying 26 clusters to be differentially abundant between the two groups (i.e. an unexpected community variation) (pg. 99, col. 2, para. 4; pg. 100, col. 2, para. 1; Figure 1). Karlsson et al. further shows that the variations in the metagenomic profiles between the two groups can be used to identify women with a diabetes-like metabolism (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method, computer program product, and system made obvious by Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, to have compared the metagenomic profile of Wood et al. to a baseline profile and identified an unexpected community variation based on the comparison, as shown by Karlsson et al. (pg. 99, col. 2, para. 4; pg. 100, col. 2, para. 1; Figure 1). The motivation would have been to identify women with diabetes-like metabolism, as shown by Karlsson et al (Abstract) or to identify contaminant sequences within a sample, as suggested by Wood et al. (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 1). This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be capable of comparing two metagenomic profiles. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 28 Jan. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Wood, Minikel, Koslicki, and Karlsson do not teach or suggest “filtering the set of read matches by retaining only those read matches where the matching portions have a same predefined orientation, the predefined orientation comprising one of inward from 5’ and 3’ ends of a read and outward toward the 5’ and 3’ ends of the read”, and that Wood alone does not show filtering acceptable matches based on the orientation of each match, but Minikel is used for this teaching (Applicant’s remarks at pg. 13, para. 2-4). Applicant further remarks that while Minikel shows that sequencing technologies ligate non-complementary adaptors to the 3’ and 5’ ends of DNA fragments so that the primer for one adapter only begins synthesis on one strand and not on its complement to avoid producing uninterpretable sequencing results from reading both of ends of a DNA strand at once, that this is not the same as filtering matching reads to force a predefined orientation, wherein the predefined orientation is one of inward from 5’ and 3’ ends of a paired-end read and outward toward the 5’ and 3’ ends of the paired-end read (Applicant’s remarks at pg. 13, para. 5 to pg. 14, para. 1). 
This argument is not persuasive. While, Wood, Koslicki, and Karlsson do not teach the above limitation, this limitation is shown by Minikel. While Minikel does disclose paired-end sequencing technology, as described in pg. 1, this page is not used in the above rejection. After discussing how paired-end sequencing technology works, Minikel goes on to explain what paired-end read represent. Specifically, Minikel shows that in conventional paired-end sequencing, which uses the described adapter technology on pg. 1, read pairs that don’t align in a forward-reverse (FR) orientation are flagged as “not a proper pair” (pg. 2, para. 3), which corresponds to the read-pairs facing inward toward each other (pg. 2, top figure). Minikel further shows if instead, reads align RF, FF, or RR, these reads aligned incorrectly, and further shows flagging these reads as an improper pair (pg. 2, para. 3). Accordingly, Minikel shows retaining aligned read pairs with an inward facing orientation, as claimed.

Applicant further remarks that leveraging the use of orientation in this manner can improve characterization accuracy (Applicant’s remarks at pg. 14, para. 2).
This argument is not persuasive. The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention. See MPEP 2145 II. In this case, Minikel shows filtering read-pairs based on having inward-facing orientation, as discussed above; therefore, any advantages relating to characterization accuracy are inherently present in the combination of Wood et al., Minikel, and Osborne et al, and does not distinguish the claims over the prior art.

Applicant remarks that Koslicki and Karlsson do not cure these defects, and therefore, Wood, Minikel, Koslicki, and Karlsson fail to disclose every element of amended claim 1 (Applicant’s remarks at pg. 14, para. 3 to pg. 15, para. 1). Applicant further remarks that since dependent claims depend from independent claims 1, 8, and 15, the dependent claims are allowable for the same reasons (Applicant’s remarks at pg. pg. 15, para. 2). 
This argument is not persuasive for the same reasons discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 13, and 15 of copending Application No. 15/000,203 (reference application) in view of Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15(R46), pg. 1-12; cited in IDS; previously cited) and Minikel (Forward and Reverse Reads in paired-end sequencing, 2012, CureFFI, pg. 1-8; newly cited). This rejection is previously recited.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding instant claims 1, 8, and 15, reference claims 1, 8, and 15 show: sequencing genome fragments of a sample and receiving a plurality of metagenomics reads for a sample; receiving a plurality of operational taxonomic units (i.e. a plurality of gene sequences having known taxonomies); identifying pairs (i.e. matches) between the metagenomic reads and OTUs (i.e. the plurality of gene sequences);; generating a rank (i.e. a probabilistic score) for each read-OTU pair (i.e. each node); calculating (i.e. generating an output) a promiscuity score (i.e. final probability score) to each operational taxonomic unit identifications; and outputting a metagenomics mapping based on the promiscuity score and OTU identifications (i.e. an output comprising a plurality of identifications and a final probability score).
Further regarding instant claim 8, reference claim 8 shows a non-transitory storage medium (i.e. a computer-readable storage medium) readable by a processing circuit and storing instructions for execution by the processing circuit for performing the method.
Further regarding instant claim 15, reference claim 15 shows a system comprising a processor in communication with one or more types of memory configured to perform the method. Reference claim 15 further shows the system is configured to sequence a sample (i.e. send instructions to a sequencer).
Regarding instant claims 2, 9, and 16, reference claims 1, 6, 8, 13, and 15, show receiving a preliminary sample identification set (i.e. target content identifier).
Regarding instant claims 3, 10, and 17, reference claims 1, 6, 8, 13, and 15 show a false positive threshold associated with the identifications and comparing the promiscuity score for the identifications (i.e. target content) to the false positive threshold, and retaining the identification if the promiscuity score is greater than the threshold.

The reference claims do not show the following limitations:
Regarding instant claims 1, 8, and 15, reference claims 1, 8, and 15 do not explicitly show identifying an associated node on a taxonomy tree for each match. However this limitation as known in the art before the effective filing date of the instant invention, as shown by Wood et al.
Regarding instant claims 1, 8, and 15, reference claims 1, 8, and 15 do not show each match comprises an orientation, and wherein acceptable matches are filtered based on the orientation of each match. However this limitation as known in the art before the effective filing date of the instant invention, as shown by Minikel.
Regarding instant claims 1, 8, and 15 Wood et al. shows comparing a plurality of metagenomic reads in a database comprising records of k-mers (i.e. a portion of the gene sequences) with known organisms (i.e. taxonomies) (pg. 2, col. 1, para. 3; pg. 8, col. 2, para. 2-3; Figure 1), and identifying a plurality of nodes where each k-mer in the sequences matches a known taxonomy (Figure 1). Wood et al. further shows that identifying nodes in a taxonomy tree allows the algorithm to consider each k-mer as a separate piece of evidence (pg. 8, col. 1, para. 3).
Regarding instant claims 1, 8, and 15, Minikel overviews forward and reverse reads in paired-end sequencing, and shows that if conventional paired-end sequence is used, reads are supposed to align in a forward-reverse (FR) position, and if they instead align RF, FF, or RR, this indicates the reads aligned incorrectly (pg. 2, para. 1-3). Minikel further shows flagging read pairs that don't align FR as "not a proper pair", which shows filtering matches based on the orientation of each match.
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method, computer program product, and system shown by reference claims 1, 8, and 15 to have identified, for each read match, an associated node on a taxonomy, as shown by Wood et al. (pg. 2, col. 1, para. 3; pg. 8, col. 2, para. 2-3; Figure 1). The motivation would have been consider each k-mer as a separate piece of evidence (pg. 8, col. 1, para. 3). This modification would have had a reasonable expectation of success because reference claim 1 already shows generating read and taxonomy pairs.
It would have been further prima facie obvious to modified have modified the method, computer program product, and system shown by reference claims 1, 8, and 15 to have filtered matches based on the orientation of each match, as shown by Minikel et al. (pg. 2, para. 1-3). The motivation would have been to remove incorrectly aligned reads when using paired-end read data, as shown by Minikel et al. (pg. 2, para. 1-3). This modification would have had a reasonable expectation of success because Wood et al. also uses paired-end read data (pg. 11, col. 2, para. 2-3).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s remarks at pg. 15, para. 3 do not present any arguments regarding the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631